Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The application has been petitioned to be a SPECIAL APPLICATION and has been GRANTED.

The following action is a NON-FINAL OFFICE ACTION in response dated 1/3/2022 to the election requirement dated 11/4/2021.

The status of the claims is as follows:
	Claims 19-20 have been withdrawn from consideration; and
	Claims 1-18 are herein addressed in detail below.

The applicant’s information disclosure statement dated 10/20/2021 has been considered and a copy has been placed in the file.

The disclosure is objected to because of the following informalities: it appears that the applicant’s continuation data should be updated, i.e., --now Patent No. 11,125,004—in paragraph [0001].  
Appropriate correction is required.
The drawings are objected to because the drawings (specifically Figures 9-12) are pictures and not clear.  Can’t distinguish any of the elements, how the elements are .  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-7 and 11-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 6-10, and 14 of U.S. Patent No. 11,125,004. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim a sensor unit comprising a garage door sensor, a frame secured to one side of an opening of a garage door and a sensor connected to the frame, a cover removably coupled to the sensor, an aperture in the frame, a slot in the cover, a fastener secured to the sensor and extending through the slot and the aperture, a wing nut securing to the fastener, a rear notch, a front notch, and the cover formed of a hollow cylindrical shape.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 11, and 14-15 is/are further rejected under 35 U.S.C. 102(a)(1) as being anticipated by Euteneuer et al. (2001/0023364 A1).
Euteneuer et al. (2001/0023364 A1) disclose a sensor unit (see figure below) comprising a garage door sensor (212), a frame (the inner plate connected to the garage door track 120) configured to be secured at one side of an opening and the garage door sensor is connected to the frame, a cover (260 and the surrounding portion shown below) configured to accommodate a portion of the garage door sensor and is removable [Claim 1], the garage door sensor (212) extends “through” a portion of the 11], wherein the fame is secured (330) to a track (120) [Claim 14], and wherein the frame is secured to a wall (the frame is secured to the track and the track is secured to the wall) [Claim 15].

    PNG
    media_image1.png
    395
    584
    media_image1.png
    Greyscale


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Euteneuer et al. (2001/0023364 A1) in view of Dolan et al. (5,937,578).
All of the elements of the instant invention are discussed in detail above except providing the cover to be “hollow cylindrical/cuboid” shape.
Dolan et al. (5,937,578) disclose a sensor assembly comprising a cover (14) having a “hollow cylindrical/cuboid” shape.
It would have been obvious before the effective filing date of the claimed invention to provide the cover of Euteneuer et al. (2001/0023364 A1) to be “hollow cylindrical/cuboid” shape as taught by Dolan et al. (5,937,578) since a “hollow cylindrical/cuboid” shape cover provides the sensor to be completely covered.  Furthermore, providing a “hollow cylindrical/cuboid” shape to the sensor unit of Euteneuer et al. (2001/0023364 A1) would operate equally as well.


Claims 16-18 are allowable.
Claims 2-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and proper filing of a TERMINAL DISCLAIMER.

Several patents have been cited which disclose elements similar to that of the applicant’s invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY E REDMAN whose telephone number is (571)272-6835. The examiner can normally be reached on M-TH from 8 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn, can be reached at telephone number 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/JERRY E REDMAN/Primary Examiner, Art Unit 3634